PER CURIAM.
The appellants challenge the findings of fact made by the trial court, yet they have failed to provide this court with either a transcript of the trial proceedings or a settlement agreement approved by the trial court pursuant to Rule 9.200 of the Florida Rules of Appellate Procedure. As a result, we have no alternative but to affirm the final judgment. Wright v. Wright, 431 So.2d 177 (Fla. 5th DCA 1983). See also Walt v. Walt, 596 So.2d 761 (Fla. 1st DCA 1992); Boylan v. Boylan, 571 So.2d 580 (Fla. 4th DCA 1990).
AFFIRMED.
GRIFFIN and ANTOON, JJ., and TOMBRINK, R., Associate Judge, concur.